DETAILED ACTION
Status of Claims
1. 	This office action is in response to filing dated 12/17/2021.
2. 	Claims 1-10 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10
Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.
Prong 1: Prong One of Step 2A evaluates whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).
Groupings of Abstract Ideas:
I.	MATHEMATICAL CONCEPTS
A.	Mathematical Relationships
B.	Mathematical Formulas or Equations
C.	Mathematical Calculations
II.	CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
A.	Fundamental Economic Practices or Principles (including hedging, insurance, mitigating risk)
B.	Commercial or Legal Interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
C.	Managing Personal Behavior or Relationships or Interactions between People (including social activities, teaching, and following rules or instructions)
III.	MENTAL PROCESSES.
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
Examiner notes that concepts recited in the independent claims – detecting whether a product for purchase is a restricted product; acquiring age of the customer; and determining the purchase permission process of the restricted product based on age – fall under the groupings of Mental Process and/or Commercial or Legal Interactions and hence recites an abstract idea.
The dependent claims merely limit the abstract idea to – whether the customer is allowed to purchase the product based on age, estimate age; estimate an age of the customer based on face image; requesting presentation of a certificate where age is described and obtaining age from the certificate; determining that age cannot be acquired – that also constitute Mental Process and/or Commercial or Legal Interactions and hence abstract.
Hence under Prong One of Step 2A, the claims recite a judicial exception such as Certain Methods of Organizing Human Activity.
Prong 2: Prong Two of Step 2A evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP § 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine –see MPEP § 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP § 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP §2106.05(e) 
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP § 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see MPEP § 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP § 2106.05(h)
The only additional element(s) recited in the claims, beyond the abstract idea, is: a processor.  Based on Para [0024], the processor 11 is configured using, for example, a central processing unit (CPU) or a field programmable gate array (FPGA), and performs various processing and control in cooperation with the memory 12.  Examiner thus notes that the additional element has been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the exception using generic components.  
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Indeed, nothing in the claims improves the functioning of the computer, makes it operate more efficiently, or solves any technological problem.  See Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384-85 (Fed. Cir. 2019).  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – detecting whether a product for purchase is a restricted product; acquiring age of the customer; and determining the purchase permission process of the restricted product based on age – using generic components.
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools.  Thus, they are not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
Hence, the claims are ineligible under Step 2A.
Step 2B:
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional elements of using a generic server to perform the steps of – detecting whether a product for purchase is a restricted product; acquiring age of the customer; and determining the purchase permission process of the restricted product based on age – amounts to no more than mere instructions to apply the exception using generic components which is insufficient to provide an inventive concept.
When considered individually or as an ordered combination, the additional elements fail to transform the abstract idea of – detecting whether a product for purchase is a restricted product; acquiring age of the customer; and determining the purchase permission process of the restricted product based on age – into significantly more.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10
Claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Atikoglu et al. (US 2017/0228805 A1).

Claim 1:
A checkout system implemented by one or more computers, the checkout system comprising: 
a product detection unit configured to detect a product to be purchased; 
a determination unit configured to detect whether the product detected by the product detection unit is a restricted product; 
an input unit configured to receive a designation operation of a settlement method by a customer; 
a reading unit configured to read settlement information from a settlement medium corresponding to the settlement method; 
an acquisition unit configured to acquire age information of the customer in accordance with the settlement method; and 
a processor configured to determine, in a case in which the restricted product is detected by the determination unit, purchase permission process of the restricted product based on whether the age information can be acquired by the acquisition unit.
(See Atikoglu: Para 
[0071] (“When making a purchase using a scan and go type of methodology, the items purchased by the consumer are examined to determine if there is an age-restriction on the item (block 602).  In some embodiments, a database containing information about each item will also have a field that indicates if the item has an age-restriction.  In some embodiments, the category of the item can be determined.  Thereafter, it can be determined if the category is subject to an age-restriction.  If there is an age-restriction on the item, the user can be prompted to provide biometric data to confirm that the person making the purchase of an age-restricted item is allowed to purchase the item (block 604).  In some embodiments, the biometric data can be provided by the customer using a biometric sensing device located at a terminal at the retailer.  In some embodiments, the biometric sensing device can be coupled or built-in to a mobile device (e.g., several smartphones have built-in fingerprint sensors, cameras for use with facial recognition, and microphones for use with speaker recognition).”)

Claim 2:
wherein in a case in which the age information can be acquired, the processor is configured to determine the purchase permission process comprising: 
acquiring the age information of the customer; and 
determining whether the customer is allowed to purchase the restricted product based on the acquired age information.
(See Atikoglu: Para [0066], [0071], [0073])

Claim 3:
wherein in a case in which the age information cannot be acquired, the processor is configured to determine the purchase permission process comprising: 
estimating an age of the customer based on a face image of the customer; and 
determining whether the customer is allowed to purchase the restricted product based on an estimated age of the customer.
(See Atikoglu: Para [0062], [0064], [0066], [0071], [0073])

Claim 4:
wherein in a case in which it is determined that the customer is not allowed to purchase the restricted product based on the estimated age of the customer, the processor is configured to determine the purchase permission process comprising: 
requesting presentation of a certificate in which the age information of the customer is described; 
reading the age information from the certificate; and 
determining whether the restricted product is allowed to be purchased based on the age information that has been read from the certificate.
(See Atikoglu: Para [0061], [0062], [0064], [0066], [0071], [0073])

Claim 5:
wherein in a case in which it is determined that an age difference between the age information associated with the settlement medium and the estimated age of the customer is equal to or greater than a predetermined value, the processor is configured to determine the purchase permission process comprising: 
requesting presentation of a certificate in which the age information of the customer is described; 
reading the age information from the certificate; and 
determining whether the restricted product can be purchased based on the age information that has been read from the certificate.
(See Atikoglu: Para [0061], [0062], [0064], [0066], [0071], [0073])

Claim 6:
wherein in a case in which it is determined that the age difference between the age information associated with the settlement medium and the estimated age of the customer is equal to or greater than the predetermined value, the processor is configured to output an alert indicating an unauthorized use of the settlement medium.
(See Atikoglu: Para [0082])

Claim 7:
wherein in a case in which the settlement method designated through the input unit is biometric settlement, the processor is configured to determine whether the age information can be acquired.
(See Atikoglu: Para [0061], [0062], [0064], [0066])

Claim 8:
wherein in a case in which the settlement method designated through the input unit is cashless settlement, the processor is configured to determine that the age information cannot be acquired.
(See Atikoglu: Para [0061], [0062], [0064], [0066])

Claim 9:
wherein in a case in which the settlement method designated through the input unit is cash settlement, the processor is configured to determine that the age information cannot be acquired.
(See Atikoglu: Para [0061], [0062], [0064], [0066])

Claim 10:
A checkout method comprising: 
detecting a product to be purchased; 
detecting whether the product is a restricted product; 
receiving a designation operation of a settlement method by a customer; 
reading settlement information from a settlement medium corresponding to the settlement method; 
acquiring age information of the customer corresponding to the settlement method; and 
determining, in a case in which the restricted product is detected, purchase permission process of the restricted product based on whether the age information can be acquired.
(See Atikoglu: Para [0061], [0062], [0064], [0066])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693